DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 1-16 in the reply filed on 10/03/22 is acknowledged. 
Claim(s) 17-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/22.
Claim Objections
Epoxy silane is misspelled in claims 6 and 14.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the claimed invention without undue experimentation. 
Claim 5 recites a coating storage modulus in the range of 40-60 GPa.  The specification does not appear to provide an embodiment that achieves the claimed property.  The examples include no disclosure on what material is being used for the coating layer and the examples are not indicated as achieving the claimed property anyway.
The specification also does not appear to offer guidance as to how to achieve the claimed property.  The only disclosure for the actual composition of the coating is that it may comprise epoxy silane (of which there are many possible types of epoxy silane depending on what R groups are used in the compound), silsesquioxane (of which there are many possible types of silsesquioxane depending on what R groups are used in the compound), imine (of which there are many possible types of imine depending on what R groups are used in the compound), and silazane (of which there are many possible types of silazane depending on what R groups are used in the compound).  There is also no disclosure in the specification of how much of these ingredients are included in the coating (given that the coating “comprises” these ingredients) or what other (non-claimed) ingredients might be included in the coating.  
There is also a disclosure of using “thermal deposition apparatus, an E-beam deposition apparatus, or a sputtering apparatus” to form the coating but each of these are broad types of deposition and there is no disclosure of the particular parameters used for forming the coating via these types of depositions to achieve the claimed property.
Based on the above, there would be an undue amount of experimentation required to achieve the claimed property from the generic disclosure of coating materials and the generic disclosure of coating deposition processes in the present disclosure.  There is also nothing on the record to establish that any of the various generic teachings in the specification will inherently produce the claimed property.  Therefore, the claims are not enabled based on the present disclosure.
Upon applying the Wands factors to claim 5, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the types and amounts of coating ingredients, as well as the multiple ways in which the coating can be processed)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the storage modulus range as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the claimed invention with the limited guidance provided in the specification would require testing various types and amounts of materials and deposition process conditions without any apparent predictability in achieving the claimed property)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (at best, there is only generic direction in the specification, without any specific working examples or guidance as to how to reduce the generic disclosure to a specific working example that possesses the claimed property).
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (based on the lack of specific guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites storage modulus property without any methodology for how to measure the property (e.g., temperature, type of indentation device, frequency, etc.) such that it is unclear how to measure the claimed property to test for infringement.
Claim 12 recites sub layers of the coating but it is unclear if each of these sub-layer coatings must separately have a storage modulus greater than that of the impact absorbing layer or if only the overall combination of coatings must have this storage modulus property.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2015/0266272) in view of Okada et al. (U.S. 2019/0309193) in view of Song (U.S. 2017/0147117).
Regarding claims 1-9, 12-16, Lee teaches a flexible display device with folding and non-folding areas (FIG. 1B), as in claim 9, and comprising glass layers (GL) having thickness overlapping claim 3 and synthetic resin (e.g., polyimide as in claims 7 and 15) layers (PL) having thickness overlapping claim 2 for the claimed impact absorbing layer and with an adhesive layer (AL), having a thickness overlapping claims 2 and 13, and being used to bond the glass layers and the resin layers, and with multiple glass and resin layers being included with adhesive therebetween (i.e., such that the first resin layer would be an impact absorbing layer as claimed and the second resin layer would be a protective layer as in claim 15, and the respective adhesive layers would be a coating layer as in claim 1 and an adhesive layer as in claim 16) ([0046], [0051], [0055], [0056], [0073], [0084], [0090]).  The ranges of thicknesses for the resin layer and adhesive layer in Lee overlaps the range of claim 1.  The plurality of adhesive layers taught by Lee (when there are multiple pairs of glass and synthetic resin layers to bond together) corresponds to the sub-layers of claims 12-13.  Additionally, even if Lee only taught one adhesive layer, it is an immaterial product by process limitation for that adhesive layer to be built up from two thinner coatings or one coating of the desired final thickness (such that the sub-layers of claim 12 do not distinguish over a single layer formed of the same materials and thicknesses as the combined sub-layers).  
Lee does not disclose the storage modulus of the adhesive as claimed.  However, Okada is also directed to optical adhesives used in bendable devices (as in Lee) for bonding protective (e.g., polyimide) layers and teaches that the adhesive may have a storage modulus of 1x10^7 Pa or more at 25 Celsius (overlapping the range of claim 5 for the coating layer) in order to prevent cracking, and may have a thickness overlapping that of Lee for the adhesive and protective layers, and the adhesive may include an epoxy silane compound (i.e., a silane coupling agent comprising an epoxy and alkoxy group), as in claims 6 and 14, and may be formed via electron beam curing as in claim 8 (although this is an immaterial product by process limitation) ([0069]-[0070], [0104], [0107]-[0108], [0120]-[0125], [0141], [0143], [0147], [0186]).  Thus, it would have been obvious to have used the adhesive from Okada for the adhesive called for in Lee because Okada teaches that it prevents cracks in a similar type of device (i.e., a bendable optical device with a polyimide protective layer).
Lee does not disclose the storage modulus of the polyimide resin/protective layer as claimed but Song is also directed to flexible displays that include polyimide layers of overlapping thickness and teaches that transparent layers of resin in such devices may have an elastic modulus, aka storage modulus, of 2-7 GPa to provide sufficient hardness for protection while still being flexible (see abstract, [0033]-[0035], [0085]).  Thus, it would have been obvious to have used such a polyimide material as in Song as the protective/resin polyimide layer in modified Lee because it provides sufficient hardness for protection while still being flexible.  The above elastic modulus/storage modulus overlaps claim 5 and is lower than the range of Okada in modified Lee, as in claim 1, with the ratios of the two properties overlapping claim 4, e.g., if the adhesive from Okada in modified Lee has a storage modulus of 40 GPa, within the range of Okada, and the polyimide layer from Song in modified Lee has a storage modulus of 6 GPa, within the range of Song.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2015/0266272) in view of Okada et al. (U.S. 2019/0309193) in view of Song (U.S. 2017/0147117), as applied to claim 9 above, and further in view of Seo et al. (U.S. 2016/0338219).
Regarding claims 10-11, modified Lee teaches all of the above subject matter but does not disclose separation between coating layers in the folding area of the device as claimed.  However, Seo is also directed to a folding display device with glass and resin layers bonded together with an adhesive, and teaches that a different type of adhesive may be used in the folding area of the device (separating and touching the adhesive coatings in the non-folding areas) in order to better handle the stress of folding and prevent that stress from being felt by the adhesive used in the non-folding areas ([0044], [0050]-[0051]).  Thus, it would have been obvious to have used such an arrangement as taught by Seo (i.e., a different adhesive in the folding area) in modified Lee in order to better handle the stresses of folding and prevent those stresses from being felt by the adhesive in the non-folding areas.  This arrangement would result in the adhesive layers discussed above in modified Lee being applied in the non-folding areas of the device as separate first and second coating layers and with a different adhesive in the space therebetween (in the folding area), as in claims 10-11.


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787